DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1A-2L and 8A-9B are not black and white line drawings.  The claimed subject matter would be appropriately depicted if the subject matter depicted in these figures were to be presented in black and white line drawings.  Therefore, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 6,180,536 B1) in view of Lee et al. (US 2010/0013061 A1).
Claim 1:  Chong et al. discloses a method of fabricating a microscale fluidic device structure (abstract) having an array of individual wicks (60,62,58), the method including: forming a first oxide layer (12) over a substrate (10)(Col. 6, Lines 46-50); forming a photomask pattern (14) in a photoresist material (22)  over the substrate, the photomask pattern corresponding to a predetermined design of the microscale wick structure (Col. 6, Line 62 to Col. 7, Line 5); selectively etching the first oxide layer, using the photomask pattern as a mask (Col 7, Lines 6-65), forming a second oxide layer (32), as a protective layer, over the substrate; controlling the height of the wicks by selectively etching the substrate via an isotropic etching process using the patterned first oxide layer and the second oxide layer as masks, to reach a target wick height (as depicted in Figures 5-7, Col. 7, Lines 6-39); and controlling the width of a fluid flow channel between adjacent wicks by selectively etching the substrate, via an anisotropic etching process using the patterned first oxide layer and the second oxide layer as masks, to reach a target fluid flow channel width (as depicted in Figure 8, Col. 7, Line 40 to Col. 8, Line 20).
	While Chong et al. discloses a method that includes a portion of the limitations recited in claim 1, Chong et al. fails to disclose the forming of structures that would be considered canopy wick structures.
However, Lee et al. teaches a method of forming canopy wick structures (as depicted in Figures 1A-3B) having an array of individual wicks (14) having one or more canopy members (Para [0031]).  The method of Lee et al. includes controlling the thickness of the canopy members (as depicted in Figures 7B and 12A-12E) by selectively etching a substrate (100), via an isotropic etching process using a patterned first layer (112) and a photomask pattern (128) as masks, to reach a target canopy thickness (Figures 4A-7B, Para [0051]-[0057]); 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee et al. with that of Chong et al. in order to arrive at microscale etching process that was a capable of forming canopy wick structures of a desired height and thickness.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2143(A)).
Claims 2-3:  Both Chong et al. and Lee et al. discloses that the substrate is silicon (abstracts).
Claims 4-5:  It is known in the art that the permeability and capillary pressure of a microscale wick structure are inherit characteristics of the wick structure that are controlled by the shape and/or size of the wick structure.
	Therefore, controlling the shape and/or size of the canopy wick structure Chong et al./Lee et al.  in order to provide a desired permeability and/or capillary pressure would require only routine skill in the art.  Further, as addressed above, Chong et al. in view of Lee et al. renders obvious a method capable of providing a desired permeability and/or capillary pressure to canopy wick structure.
Claims 7-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 6,056,044) in view of Lee et al. (US 2010/0013061 A1).
Claims 7, 13, and 18-19:  Benson et al. discloses a material deposition method of manufacturing a canopy wick structure that is shaped in order to optimize capillary pressure and permeability (as depicted in Figure 2, Col. 2, Line 53 to Col. 3, Line 20 and Col. 5, Lines 7-27).  While Benson discloses a portion of the limitations recited in claims 7, 13, and 18-19, Benson fails to disclose or reasonably suggest that the canopy wick structure is formed by wet etching (Col. 6, Lines 45 to Col. 7, Line 21).
However, Lee et al. teaches a method of forming canopy wick structures (as depicted in Figures 1A-3B) having an array of individual wicks (14) having one or more canopy members (Para [0031]).  The method of Lee et al. includes controlling the thickness of the canopy members (as depicted in Figures 7B and 12A-12E) by selectively etching a substrate (100), via an isotropic etching process using a patterned first layer (112) and a photomask pattern (128) as masks, to reach a target canopy thickness (Figures 4A-7B, Para [0051]-[0057]); ; and controlling the width of a fluid flow channel between adjacent wicks by selectively etching the substrate, via an anisotropic etching process, to reach a target fluid flow channel width (as depicted in Figures 12A-12E; Col. 9 Lines 18-58).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the wet etching of Lee et al. for the material deposition of Benson et al. because it is prima facie obvious to substitute one known prior element for another to achieve predictable results (MPEP 2143(B)).
Claims 8-9 and 14-15:  Lee et al. discloses that the substrate is silicon (abstract).
Claims 10-11 and 16-17:  It is known in the art that the permeability and capillary pressure of a microscale wick structure are inherit characteristics of the wick structure that are controlled by the shape and/or size of the wick structure.
Therefore, controlling the shape and/or size of the canopy wick structure of Benson et al./Lee et al. in order to provide a desired permeability and/or capillary pressure would require only routine skill in the art.  Further, as addressed above, Benson et al. in view of Lee et al. renders obvious a method capable of providing a desired permeability and/or capillary pressure to canopy wick structure.
Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 6,056,044) or Chong et al. (US 6,180,536 B1) in view of Lee et al. (US 2010/0013061 A1) and Anderson et al. (US 6,645,432 B1).
Claims 6, 12, and 20:  Neither the combination Benson et al./Lee et al. nor Chong et al./Lee et al. teach or reasonably suggest that the method is implemented by one or more computing devices.
	However, Anderson et al teaches that it is known in the art to implement a microfluidic manufacturing method by one more computing device (abstract, Col. 16, Lines 17-29).
	Therefore, it would have been obvious to one of ordinary skill in the art to implement the method of Benson et al./Lee et al. or Chong et al./Lee et al. by one or more computing device because the use of at least one computing device would aid in the modeling and design of method steps and parameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726